ITEMID: 001-67116
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: YILDIRIM v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Ali Yıldırım, is a Turkish national, who was born in 1962 and lives in Ankara. He was represented before the Court by Mr F. Gümüş, a lawyer practising in Ankara.
On 2 April 1992 the applicant, along with some other intellectuals, artists and representatives of non-governmental organisations, totalling 126 persons, gathered together outside the United Nations building in Ankara, where a representative read a declaration entitled “To the United Nations and all other international organisations” and distributed copies of it to members of the press.
On 23 February 1993, the public prosecutor filed a bill of indictment with the Ankara State Security Court against the applicant and 125 other co-defendants, who signed the declaration.
During the criminal proceedings before the State Security Court, the court had obtained some of the defendants' statements before it, for the others it issued rogatory letters addressing the local courts, as the accused persons were living outside the territory of Ankara, in fourteen different cities of the Country, namely, Adana, Antalya, Istanbul, Izmir, Bursa, Batman, Gaziantep, Malatya, Şanliurfa, Van, Silopi, Şırnak, Diyarbakir and Tunceli.
The court took note of the statements that were sent back at each hearing. It also issued arrest warrants for the defendants that could not be found merely for the purpose of obtaining their statements.
The case file does not disclose any information as to whether the applicant or his lawyer requested from the court that the applicant's case proceed separately from the others.
On 9 April 1999 before delivering its first decision, the court separated the fifteen defendants' cases from the main case as they still could not be found, and sentenced the applicant and some of his co-accused to one year imprisonment each and a fine of 100 million Turkish liras for disseminating propaganda against the territorial integrity of the State and the indivisible unity of the nation pursuant to section 8 (1) of the Prevention of Terrorism Act (Law no. 3713).
On 5 May 1999 the applicant appealed to the Court of Cassation.
On 8 November 1999 the Court of Cassation quashed the judgment on account of the lack of notification papers in the case file, and sent it back to the first instance court.
On 17 February 2000 the State Security Court convicted the applicant of the offence as charged, and suspended the execution of the sentence in accordance with Article 2 of Law no. 4454. The applicant appealed.
On 11 October 2000 the Court of Cassation quashed the Ankara State Security Court's judgment on the grounds that the criminal proceedings against the applicant should be discontinued since the prosecution was time-barred.
On 1 November 2000 the State Security Court adhered to the judgment of the Court of Cassation and decided that the case be struck off from its list.
